Case: 15-40464      Document: 00513371545         Page: 1    Date Filed: 02/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-40464
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 5, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

MARIA SANJUAN SALDIVAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:03-CR-182


Before DAVIS, JONES and HAYNES, Circuit Judges.
PER CURIAM: *
       Maria Sanjuan Saldivar (Saldivar), federal prisoner # 33611-079, seeks
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of her 18 U.S.C. § 3582(c)(2) motion to reduce her sentence based on
retroactive Amendment 782 to U.S.S.G. § 2D1.1. By moving to proceed IFP,
Saldivar is challenging the district court’s certification that her appeal was not




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40464     Document: 00513371545    Page: 2   Date Filed: 02/05/2016


                                 No. 15-40464

taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997).
      Saldivar contends that, despite her career criminal status, she is entitled
to a sentence reduction under Amendment 782 based on the same 18 U.S.C.
§ 3553(a) factors that supported the district court’s imposition of a downward
variance. We review the district court’s denial of a § 3582(c)(2) motion for an
abuse of discretion. United States v. Henderson, 636 F.3d 713, 717 (5th Cir.
2011).
      The record reflects that Saldivar was not eligible for a § 3582(c)(2)
sentence reduction under Amendment 782 because, as a career offender
pursuant to U.S.S.G. § 4B1.1, she was not sentenced based on a guidelines
range that was subsequently lowered by the Sentencing Commission. See
United States v. Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009); § 3582(c)(2).
Therefore, the district court did not abuse its discretion by denying the
§ 3582(c)(2) motion. See Anderson, 591 F.3d at 791.
      This appeal does not present a nonfrivolous issue. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983).      Accordingly, Saldivar’s IFP motion is
DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 & n.24; 5th Cir. R. 42.2.




                                       2